Citation Nr: 0733819	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the left foot. 

2.  Entitlement to service connection for residuals of cold 
injury to the right foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran (also referred to as the "appellant") served on 
active duty from November 1944 to July 1950.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

This case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran was exposed to cold injury in service.

2.  The competent medical evidence includes a currently 
diagnosed disability of residuals of cold injury to the feet.

3.  The weight of the competent medical evidence relates the 
currently diagnosed residuals of cold injury to the feet to 
the in-service cold injury to the feet.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
residuals of cold injury to the right foot were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  Resolving reasonable doubt in the veteran's favor, the 
residuals of cold injury to the left foot were incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran contends that he now has residuals of cold injury 
to the feet due to in-service cold exposures in service at 
Fort Hood, Texas, in 1949.  In his May 2005 claim for service 
connection on a Statement in Support of Claim form, the 
veteran contends that he sustained frostbite during 
participation in field exercises at Fort Hood, Texas, in 
rainy and freezing cold weather when he did not remove his 
shoes for three days.

In various written submissions, the veteran credibly reports 
that he suffered frostbite of the feet in service during 
participation in field exercises at Fort Hood, Texas, in 
rainy and freezing cold weather.  The Board finds to be 
credible the veteran's statement that in December 1949 he was 
in fact treated for frostbite injury to the feet.  The 
veteran is competent to state that in service he experience 
cold exposure, he sought medical treatment for such symptoms 
in service, and that the in-service symptoms of the feet have 
been continuous since service. 

Service medical records appear to have been destroyed in a 
1973 fire at the NPRC, so were not available.  The Board 
recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Because the service medical records are unavailable, the 
Board has carefully considered the veteran's statements 
regarding in-service cold exposure to the feet, in-service 
hospitalization for treatment of the cold injury to the feet, 
and continuous post-service symptoms of the feet.  

Morning Reports that were available tend to corroborate the 
veteran's assertion of cold injury exposure and treatment, as 
the morning reports reflect that the veteran was hospitalized 
and treated for five days in December 1949.  While the 
morning reports indicate that the hospitalization was for 
"surgery," the morning reports do not indicate what 
complaints, symptoms, or diagnosed disorders the veteran was 
being treated for, and do not indicate what type of surgery 
the veteran underwent.  There is no indication what the 
designation of surgery was based on, and whether this was a 
medical entry or merely and administrative entry, so there is 
no basis on which to gauge the accuracy of the notation.  

Because the morning reports do not indicate what the veteran 
was being treated for, the veteran's statements are credible 
and consistent, and in light of the heightened duty to apply 
reasonable doubt because of destroyed service medical records 
in this case, applying the doctrine of reasonable doubt to 
this veteran's case on the question of what type treatment 
the veteran received during hospitalization in December 1949, 
the Board finds that it was as likely as not that the 
hospitalization was for treatment for cold injury to the 
feet, just as the veteran alleges in support of his claim.  

In support of his claim, the veteran has presented (September 
2005) lay statements from two of his brothers that reflect 
that the veteran told family members about his feet being 
frozen during service, that he was hospitalized in service 
for frozen feet, and that the symptoms of foot pain and 
sensitivity continued in the years immediately after service.  

The Board finds these statements to be corroborative of the 
veteran's report of in-service cold injury to the feet and 
hospitalization, and consistent with the other evidence of 
record, including the evidence of in-service hospitalization 
in service in December 1949.  The Board also finds these 
statements tend to corroborate the veteran's reports of 
continuous post-service symptomatology of the feet. 

A May 1998 VA compensation examination report reflects the 
veteran's reported history of frostbite to both feet in 
service; a history of continuous symptoms of foot numbness, 
swelling, perspiration, and pain, especially with cold 
weather; and a diagnosis of residuals of cold injury to the 
feet. 

After a review of all the evidence of record, including the 
service morning reports, the veteran's credible statements 
regarding cold injury exposure in service, various lay 
statements from the veteran's family members, and a VA 
examination history of in-service cold injury exposure, the 
Board finds that the veteran was exposed to cold injury in 
service.  His statements are consistent with the other 
evidence of record, including his brother's lay statements, 
service medical record evidence of treatment in service in 
December 1949, and his reports of history on other occasions 
including at the May 1998 VA examination.  Therefore, the 
Board finds the veteran's statements to be credible.  

With regard to the absence of service medical records, the 
Board is aware of its heightened duty to explain its reasons 
and bases and to consider the application of reasonable 
doubt, especially on the question of in-service cold injury 
exposure.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, in 
light of the credible statements and testimony and the 
absence of service medical records, the Board resolves 
reasonable doubt to find that the reported in-service cold 
injury exposures to the veteran's feet occurred.  

The May 1998 VA examination report constitutes competent 
medical evidence of current disability of residuals of cold 
injury to the feet.  The remaining question is whether the 
veteran's currently-diagnosed residuals of cold injury of the 
feet are related to the in-service cold injury exposure to 
the feet.  The May 1998 VA examination report tends to relate 
the currently-diagnosed residuals of cold injury to the feet 
to service because the only history of cold injury exposure 
was in-service exposure, and the veteran's reported history 
of continuous post-service symptoms after service, is 
accurate and credible.  

The May 1998 diagnosis of residuals of cold injury to the 
feet tends to recognize the relationship to cold injury in 
service and the continuous post-service symptoms upon which 
the diagnosis is based, even though it does not couch the 
nexus relationship in terms of an explicit opinion.  For 
these reasons, and with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that residuals of cold 
injury to the left foot and the right foot were incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The veteran was provided with VCAA notice in June 2005, prior 
to the initial adjudication of the claims.  This notice 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159.  

Further, the veteran's service medical records were likely 
destroyed in a 1973 fire at the National Personnel Records 
Center.  For this reason, VA undertook additional development 
that included sending the veteran a form to request 
information needed to reconstruct medical data (NA Form 
13055).  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Based on the veteran's response, VA requested and received 
morning reports for the indicated period of treatment during 
service in December 1949.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  

Nonetheless, inasmuch as the Board is allowing the claims on 
appeal, the veteran will not be prejudiced by the Board's 
decision regardless even if the duty to notify and duty to 
assist provisions contained in the law had not been 
completely satisfied.  


ORDER

Service connection for residuals of cold injury to the left 
foot is granted.

Service connection for residuals of cold injury to the right 
foot is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


